        Case 1:20-cv-00003-JB-JFR Document 26 Filed 03/10/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JOSEPH CALDWELL,

               Plaintiff,

vs.                                                           NO. 1:20-cv-00003 JB/JFR

UNIVERSITY OF NEW MEXICO BOARD OF
REGENTS, NASHA TORREZ,
EDDIE NUÑEZ,
LOBO DEVELOPMENT CORPORATION, and
ACC OP (UNM SOUTH) LLC,

               Defendants.


                 STIPULATION OF DISMISSAL WITH PREJUDICE
              OF UNIVERSITY OF NEW MEXICO BOARD OF REGENTS

       COME NOW the Plaintiff, Joseph Caldwell, by and through his Counsel of Record,

Kennedy, Hernandez, and Associates (Paul J. Kennedy) and Justine Fox-Young, P.C. (Justine Fox-

Young), Defendants University of New Mexico Board of Regents (“UNM”), Nasha Torrez, and

Eddie Nuñez, by and through their Counsel of Record, Park & Associates, LLC (Alfred A. Park

and Lawrence M. Marcus), and Defendant ACC OP (UNM South) L.L.C., by and through its

Counsel of Record, Butt, Thornton, & Baehr, P.C. (Agnes F. Padilla), pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), and stipulate to the dismissal of all causes of action brought, or

which could have been brought, against UNM in the above styled cause. All parties shall bear their

own costs and fees.




                                                1
Case 1:20-cv-00003-JB-JFR Document 26 Filed 03/10/20 Page 2 of 3



                             Respectfully submitted,

                             PARK & ASSOCIATES, L.L.C.


                                 By: /s/ Lawrence M. Marcus
                                 Alfred A. Park
                                 Lawrence M. Marcus
                                 3840 Masthead Street, N.E.
                                 Albuquerque, NM 87109
                                 (505) 246-2805
                                  Counsel for Defendants UNM, Nuñez, and
                                  Torrez

                             KENNEDY, HERNANDEZ & ASSOCIATES,
                             P.C.; JUSTINE FOX-YOUNG, P.C.

                                 By: __electronic approval 3/10/2020_______
                                 Paul J. Kennedy
                                 201 12th Street, N.W.
                                 Albuquerque, NM 87102-1815
                                 (505) 842-8662
                                 (505) 842-0653 Facsimile
                                  pkennedy@kennedyhernandez.com
                             &

                                     Justine Fox-Young
                                     201 12th Street, N.W.
                                     Albuquerque, NM 87102-1815
                                     (505) 796-8268
                                     (505) 213-0766 Facsimile
                                     justine@foxyounglaw.com
                                     Counsel for Plaintiff


                             BUTT, THORNTON, & BAEHR
                                       By:____telephonic approval 3/10/2020___
                                       Agnes F. Padilla
                                       4101 Indian School Rd. NE
                                       Ste. 300
                                       P.O. BOX 3170
                                       Albuquerque, NM 87190
                                       (505)884-0777
                                       afpadilla@btblaw.com
                                       Counsel for Defendant ACC OP (UNM
                                       South), L.L.C.

                                 2
        Case 1:20-cv-00003-JB-JFR Document 26 Filed 03/10/20 Page 3 of 3



I hereby certify that a true and correct copy
of the foregoing was served via CM/ECF
filing system to all counsel of record on this
   10th     day of March 2020.


/s/   Lawrence M. Marcus
Lawrence M. Marcus




                                                 3
